
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


VOTING AGREEMENT


        THIS VOTING AGREEMENT ("Voting Agreement") is entered into as of May 15,
2011, by and between KRATOS DEFENSE & SECURITY SOLUTIONS, INC., a Delaware
corporation ("Parent"), and [    •    ] ("Stockholder").


RECITALS


        A.    Stockholder is a holder of record and the "beneficial owner"
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) of certain shares of common stock of Integral
Systems, Inc., a Maryland corporation (the "Company").

        B.    Parent, Iris Merger Sub Inc., a Maryland corporation ("Merger
Sub"), Iris Acquisition Sub LLC, a Maryland LLC, and the Company are entering
into an Agreement and Plan of Merger of even date herewith (the "Merger
Agreement"), which provides (subject to the conditions set forth therein) for
the merger of Merger Sub with and into the Company (the "Merger"). Capitalized
terms used but not otherwise defined in this Voting Agreement have the meanings
assigned to such terms in the Merger Agreement.

        C.    In the Merger, each outstanding share of common stock of the
Company is to be converted into the right to receive the Merger Consideration.

        D.    Stockholder is entering into this Voting Agreement in order to
induce Parent to enter into the Merger Agreement and cause the Merger to be
consummated.


AGREEMENT


        The parties to this Voting Agreement, intending to be legally bound,
agree as follows:

SECTION 1. CERTAIN DEFINITIONS

        For purposes of this Voting Agreement:

        (a)   "Expiration Date" shall mean the earlier of: (i) the date on which
the Merger Agreement is terminated pursuant to Section 7.1 thereof; (ii) the
date upon which the Merger becomes effective; or (iii) such date and time as any
amendment or change to the Merger Agreement is effected without the
Stockholder's consent that (A) decreases the Merger Consideration or
(B) materially and adversely affects the Stockholder.

        (b)   Stockholder shall be deemed to "Own" or to have acquired
"Ownership" of a security if Stockholder: (i) is the record owner of such
security; or (ii) is the "beneficial owner" (within the meaning of Rule 13d-3
under the Exchange Act) of such security.

        (c)   "Subject Securities" shall mean: (i) all securities of the Company
(including all Company Shares and all options, restricted stock units, warrants
and other rights to acquire Company Shares) Owned by Stockholder as of the date
of this Voting Agreement; and (ii) all additional securities of the Company
(including all additional Company Shares and all additional options, restricted
stock units, warrants and other rights to acquire Company Shares) of which
Stockholder acquires Ownership during the Voting Period (whether such
acquisition is a result of purchases or other transfers of Company Shares to
Stockholder or by virtue of a stock dividend, stock split, recapitalization,
reclassification, subdivision, combination or exchange of shares).

        (d)   A Person shall be deemed to have effected a "Transfer" of a
security if such Person directly or indirectly: (i) sells, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security to any Person other than Parent; (ii) enters into an agreement
or commitment contemplating the possible sale of, encumbrance of, grant of an
option with respect to, transfer of or disposition of such security or any
interest therein to any Person

--------------------------------------------------------------------------------






other than Parent; or (iii) reduces such Person's beneficial ownership of,
interest in or risk relating to such security.

        (e)   "Voting Period" shall mean the period commencing on the date of
this Voting Agreement and ending on the Expiration Date.

SECTION 2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

        2.1    Restriction on Transfer of Subject Securities.    Subject to
Section 2.3, during the Voting Period, Stockholder shall not, directly or
indirectly, cause or permit any Transfer of any of the Subject Securities to be
effected; provided, however, that nothing contained in this Voting Agreement
will be deemed to restrict the ability of Stockholder to exercise any Company
Stock Options or the vesting of any Company Restricted Shares held by
Stockholder prior to the Expiration Date.

        2.2    Restriction on Transfer of Voting Rights.    During the Voting
Period, Stockholder shall ensure that: (a) none of the Subject Securities is
deposited into a voting trust; and (b) no proxy is granted inconsistent with
this Voting Agreement, and no voting agreement or similar agreement is entered
into, with respect to any of the Subject Securities.

        2.3    Permitted Transfers.    Section 2.1 shall not prohibit a Transfer
of Subject Securities by Stockholder: (a) if Stockholder is an individual:
(i) to any member of Stockholder's immediate family; or to a trust for the
benefit of Stockholder or any member of Stockholder's immediate family; or
(ii) upon the death of Stockholder; or (b) if Stockholder is a partnership or
limited liability company, to one or more partners or members of Stockholder or
to an affiliated corporation under common control with Stockholder; provided,
however, that a Transfer referred to in this Section 2.3 shall be permitted only
if, as a precondition to such Transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Voting Agreement.

SECTION 3. VOTING OF SHARES

        3.1    Voting Covenant.    Stockholder hereby agrees that, prior to the
Expiration Date, at any meeting of the stockholders of the Company, however
called, or at any adjournment or postponement thereof, and on every action or
approval by written consent of the stockholders of the Company, unless otherwise
directed in writing by Parent, Stockholder shall appear at the meeting or
otherwise cause any and all issued and outstanding Company Shares Owned by
Stockholder as of the applicable record date to be counted as present thereat
for purposes of establishing a quorum and vote (or cause to be voted) any and
all such Company Shares:

        (a)   in favor of the adoption of the Merger Agreement and the Merger;

        (b)   against any Company Alternative Proposal; and

        (c)   against any other action, agreement, proposal or transaction
involving the Company or any of its subsidiaries which other action, agreement,
proposal or transaction would compete with, interfere with, impede, frustrate,
prevent, burden or nullify the Merger or the Merger Agreement.

Prior to the Expiration Date, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with clause "(a)," clause "(b)" or clause "(c)" of the preceding
sentence.

        3.2    Proxy.    

        (a)   Contemporaneously with the execution of this Voting Agreement:
(i) Stockholder shall deliver to Parent a proxy in the form attached to this
Voting Agreement as Exhibit A, which shall be irrevocable to the fullest extent
permitted by law (at all times during the Voting Period) with respect to the
shares referred to therein (the "Proxy"); and (ii) if applicable, Stockholder
shall cause to be delivered to Parent an additional proxy (in the form attached
hereto as Exhibit A) executed on behalf of the record owner of any outstanding
Company Shares that are owned

--------------------------------------------------------------------------------



beneficially (within the meaning of Rule 13d-3 under the Exchange Act), but not
of record by Stockholder.

        (b)   Stockholder shall not enter into any tender, voting or other
agreement, or grant a proxy or power of attorney, with respect to the Subject
Securities that is inconsistent with this Voting Agreement or otherwise take any
other action with respect to the Subject Securities that would in any way
restrict, limit or interfere with the performance of Stockholder's obligations
hereunder or the transactions contemplated hereby.

SECTION 4. ADDITIONAL COVENANTS OF STOCKHOLDER

        4.1    No Solicitation.    Stockholder agrees that, during the Voting
Period, Stockholder shall not (without limiting any of the other restrictions in
this Voting Agreement), directly or indirectly, take or authorize to be taken
any action that the Company is prohibited from taking or authorizing to be taken
pursuant to Section 5.7 of the Merger Agreement

        4.2    Notice of Certain Events.    Stockholder agrees to promptly
notify Parent of any development occurring after the date hereof that causes any
breach of any of the representations and warranties of Stockholder set forth in
Section 5 herein.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

        Stockholder hereby represents and warrants to Parent as follows:

        5.1    Authorization, etc.    Stockholder has the power, authority and
capacity to execute and deliver this Voting Agreement and the Proxy and to
perform Stockholder's obligations hereunder and thereunder. This Voting
Agreement and the Proxy have been duly executed and delivered by Stockholder
and, assuming the due authorization, execution and delivery of this Voting
Agreement by Parent, constitute legal, valid and binding obligations of
Stockholder, enforceable against Stockholder in accordance with their terms,
subject to: (a) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

        5.2    No Conflicts or Consents.    

        (a)   The execution and delivery of this Voting Agreement and the Proxy
by Stockholder do not, and the performance of this Voting Agreement and the
Proxy by Stockholder will not: (i) conflict with or violate any Law applicable
to Stockholder or by which Stockholder or any of Stockholder's properties is or
may be bound or affected; or (ii) result in or constitute (with or without
notice or lapse of time) any breach of or default under, or give to any other
Person (with or without notice or lapse of time) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any liens or other encumbrances on any of the
Subject Securities.

        (b)   The execution and delivery of this Voting Agreement and the Proxy
by Stockholder do not, and the performance of this Voting Agreement and the
Proxy by Stockholder will not, require any consent or approval of any Person.

        5.3    Title to Securities.    As of the date of this Voting Agreement:
(a) Stockholder holds of record (free and clear of any liens or other
encumbrances) the number of outstanding Company Shares set forth under the
heading "Shares Held of Record" on the signature page hereof; (b) Stockholder
holds (free and clear of any liens or other encumbrances) the options,
restricted stock units, warrants and other rights to acquire Company Shares set
forth under the heading "Options and Other Rights" on the signature page hereof;
(c) Stockholder Owns the additional securities of the Company set forth under
the heading "Additional Securities Beneficially Owned" on the signature page
hereof; and (d) Stockholder does not directly or indirectly Own any shares of
capital stock or other securities of the Company, or any option, restricted
stock unit, warrant or other right to acquire (by purchase, conversion or
otherwise) any shares of capital stock or other securities of the Company, other
than the

--------------------------------------------------------------------------------



shares and options, restricted stock units, warrants and other rights set forth
on the signature page hereof.

        5.4    Power.    Unless otherwise indicated on the signature pages
hereto, Stockholder, together with its affiliates, has sole voting power and
sole power to issue instructions with respect to the matters set forth in
Sections 2 and 3 hereof and sole power to agree to all of the matters set forth
in this Agreement, in each case with respect to all of the Subject Securities,
with no limitations, qualifications or restrictions on such rights.

        5.5    Accuracy of Representations.    The representations and
warranties contained in this Voting Agreement are accurate in all respects as of
the date of this Voting Agreement, and will be accurate in all respects at all
times prior to the Expiration Date as if made as of any such time or date.

SECTION 6. MISCELLANEOUS

        6.1    Stockholder Information.    Stockholder hereby agrees to permit
Parent, the Company and Merger Sub to publish and disclose in the Form S-4
Registration Statement, the Joint Proxy Statement/Prospectus and any other
public disclosure that Parent and the Company mutually determine to be necessary
or desirable in connection with the Merger and any other transactions
contemplated by the Merger Agreement, Stockholder's identity and ownership of
Company Shares and the nature of Stockholder's commitments, arrangements and
understandings under this Voting Agreement.

        6.2    Further Assurances.    From time to time and without additional
consideration, Stockholder shall execute and deliver, or cause to be executed
and delivered, such additional transfers, assignments, endorsements, proxies,
consents and other instruments, and shall take such further actions, as Parent
may reasonably request for the purpose of carrying out and furthering the intent
of this Voting Agreement.

        6.3    Expenses.    All costs and expenses incurred in connection with
the transactions contemplated by this Voting Agreement shall be paid by the
party incurring such costs and expenses.

        6.4    Notices.    All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

if to Stockholder:

at the address set forth on the signature page hereof; and

if to Parent:

Kratos Defense & Security Solutions, Inc.
4820 Eastgate Mall
San Diego, CA 92121
Attention: General Counsel
Facsimile: (858) 812-7303

with an additional copy (which shall not constitute notice) to:

Paul, Hastings, Janofsky & Walker LLP
4747 Executive Drive, 12th Floor
San Diego, California 92121
Attention:  Deyan P. Spiridonov
                    Teri E. O'Brien, Esq.
Facsimile: 858-458-3005

        6.5    Severability.    If any term or other provision of this Voting
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of

--------------------------------------------------------------------------------



this Voting Agreement shall nevertheless remain in full force and effect so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner adverse to any party. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Voting Agreement
so as to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

        6.6    Entire Agreement.    This Voting Agreement, the Proxy, the Merger
Agreement and any other documents delivered by the parties in connection
herewith constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings between the parties with respect thereto.

        6.7    Amendments.    This Voting Agreement may not be amended,
modified, altered or supplemented other than by means of a written instrument
duly executed and delivered on behalf of Parent and Stockholder.

        6.8    Assignment; Binding Effect; No Third Party Rights.    Except as
provided herein, neither this Voting Agreement nor any of the interests or
obligations hereunder may be assigned or delegated by Stockholder, and any
attempted or purported assignment or delegation of any of such interests or
obligations shall be void. Subject to the preceding sentence, this Voting
Agreement shall be binding upon Stockholder and Stockholder's heirs, estate,
executors and personal representatives and Stockholder's successors and assigns,
and shall inure to the benefit of Parent and its successors and assigns. Without
limiting any of the restrictions set forth in Section 2, Section 3 or elsewhere
in this Voting Agreement, this Voting Agreement shall be binding upon any Person
to whom any Subject Securities are transferred. Nothing in this Voting Agreement
is intended to confer on any Person (other than Parent and its successors and
assigns) any rights or remedies of any nature.

        6.9    Specific Performance.    The parties agree that irreparable
damage would occur in the event that any of the provisions of this Voting
Agreement or the Proxy were not performed in accordance with its specific terms
or were otherwise breached. Stockholder agrees that, in the event of any breach
or threatened breach by Stockholder of any covenant or obligation contained in
this Voting Agreement or in the Proxy, Parent shall be entitled (in addition to
any other remedy that may be available to it, including monetary damages) to
obtain: (a) a decree or order of specific performance to enforce the observance
and performance of such covenant or obligation; and (b) an injunction
restraining such breach or threatened breach. Stockholder further agrees that
neither Parent nor any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 6.9, and Stockholder irrevocably waives
any right he or it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.

        6.10    Attorneys' Fees.    If any proceeding relating to this Voting
Agreement or the enforcement of any provision of this Voting Agreement is
brought against Stockholder, the prevailing party shall be entitled to recover
reasonable attorneys' fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).

        6.11    Non-Exclusivity.    The rights and remedies of Parent under this
Voting Agreement are not exclusive of or limited by any other rights or remedies
which it may have, whether at law, in equity, by contract or otherwise, all of
which shall be cumulative (and not alternative).

        6.12    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Maryland (without giving
effect to choice of law principles thereof).

        6.13    Counterparts; Exchanges by Facsimile or Electronic
Delivery.    This Voting Agreement may be executed in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. The exchange
of a fully executed Voting Agreement (in counterparts or otherwise) by facsimile
or electronic delivery shall be sufficient to bind the parties to the terms and
conditions of this Voting Agreement.

--------------------------------------------------------------------------------



        6.14    Headings.    The descriptive headings contained in this Voting
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Voting Agreement.

        6.15    Waiver.    Subject to the remainder of this Section 6.15, at any
time prior to the Expiration Date, any party hereto may: (a) extend the time for
the performance of any of the obligations or other acts of the other parties to
this Voting Agreement; (b) waive any inaccuracy in or breach of any
representation, warranty, covenant or obligation of the other party in this
Voting Agreement or in any document delivered pursuant to this Voting Agreement;
and (c) waive compliance with any covenant, obligation or condition for the
benefit of such party contained in this Voting Agreement. No failure on the part
of Parent to exercise any power, right, privilege or remedy under this Voting
Agreement, and no delay on the part of Parent in exercising any power, right,
privilege or remedy under this Voting Agreement, shall operate as a waiver of
such power, right, privilege or remedy; and no single or partial exercise of any
such power, right, privilege or remedy shall preclude any other or further
exercise thereof or of any other power, right, privilege or remedy. Parent shall
not be deemed to have waived any claim available to Parent arising out of this
Voting Agreement, or any power, right, privilege or remedy of Parent under this
Voting Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of Parent; and any such waiver shall not be applicable or
have any effect except in the specific instance in which it is given.

        6.16    Independence of Obligations.    The covenants and obligations of
Stockholder set forth in this Voting Agreement shall be construed as independent
of any other contract between Stockholder, on the one hand, and the Company or
Parent, on the other. The existence of any claim or cause of action by
Stockholder against the Company or Parent shall not constitute a defense to the
enforcement of any of such covenants or obligations against Stockholder. Nothing
in this Voting Agreement shall limit any of the rights or remedies of Parent
under the Merger Agreement, or any of the rights or remedies of Parent or any of
the obligations of Stockholder under any agreement between Stockholder and
Parent or any certificate or instrument executed by Stockholder in favor of
Parent; and nothing in the Merger Agreement or in any other such agreement,
certificate or instrument, shall limit any of the rights or remedies of Parent
or any of the obligations of Stockholder under this Voting Agreement.

        6.17    Other Capacities.    Notwithstanding any provision of this
Voting Agreement to the contrary, nothing in this Voting Agreement shall limit
or restrict Stockholder from acting in good faith in Stockholder's capacity as a
director or officer of the Company (it being understood that this Voting
Agreement shall apply to Stockholder solely in Stockholder's capacity as a
stockholder of the Company).

        6.18    Construction.    

        (a)   For purposes of this Voting Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include masculine and feminine genders.

        (b)   The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Voting Agreement.

        (c)   As used in this Voting Agreement, the words "include" and
"including," and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words "without
limitation."

        (d)   Except as otherwise indicated, all references in this Voting
Agreement to "Sections" and "Exhibits" are intended to refer to Sections of this
Voting Agreement and Exhibits to this Voting Agreement.

[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Parent and Stockholder have caused this Voting
Agreement to be executed as of the date first written above.



  KRATOS DEFENSE AND SECURITY SOLUTIONS, INC.



 




--------------------------------------------------------------------------------

By



 




--------------------------------------------------------------------------------

Title



 

STOCKHOLDER



 




--------------------------------------------------------------------------------

Signature



 




--------------------------------------------------------------------------------

Printed Name



 

Address:

 




--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



 

Facsimile:

 




--------------------------------------------------------------------------------

Shares Held of Record   Options and Other Rights   Additional Securities
Beneficially Owned                                                              
                                                                             

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF IRREVOCABLE PROXY


Proxy

--------------------------------------------------------------------------------






IRREVOCABLE PROXY


        The undersigned stockholder (the "Stockholder") of Integral
Systems, Inc., a Maryland corporation (the "Company"), hereby irrevocably (to
the fullest extent permitted by law) appoints and constitutes Kratos Defense &
Security Solutions, Inc., a Delaware corporation ("Parent"), and Eric DeMarco
and Deanna Lund, solely in their capacities as executive officers of Parent, and
each of them, the attorneys and proxies of the Stockholder, with full power of
substitution and resubstitution, to the full extent of the Stockholder's rights
with respect to the outstanding shares of capital stock of the Company owned of
record by the Stockholder as of the date of this proxy, which shares are
specified on the final page of this proxy, and any and all other shares or
securities issued or issuable in respect thereof on or after the date hereof and
prior to the date this proxy terminates. (The shares of the capital stock of the
Company and other securities referred to in the immediately preceding sentence
are referred to as the "Shares.") Upon the execution of this proxy, all prior
proxies given by the Stockholder with respect to any of the Shares are hereby
revoked, and the Stockholder agrees that no subsequent proxies inconsistent with
this Proxy will be given with respect to any of the Shares.

        This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting Agreement, dated as of the date
hereof, between Parent and the Stockholder (the "Voting Agreement"), and is
granted in consideration of Parent entering into the Agreement and Plan of
Merger, dated as of the date hereof, among Parent, Iris Merger Sub Inc., a
wholly-owned subsidiary of Parent, Iris Acquisition Sub LLC, a wholly-owned
subsidiary of Parent, and the Company (the "Merger Agreement"). This proxy will
terminate on the Expiration Date (as defined in the Voting Agreement).
Capitalized terms used but not otherwise defined in this Irrevocable Proxy have
the meanings assigned to such terms in the Merger Agreement.

        Prior to the Expiration Date, the attorneys and proxies named above will
be empowered, and may exercise this proxy, to vote any Shares owned by the
undersigned, at any meeting of the stockholders of the Company, however called,
or at any adjournment or postponement thereof and on every action or approval by
written consent of the stockholders of the Company:

        (a)   in favor of the approval of the Merger Agreement and the Merger;

        (b)   against any Company Alternative Proposal; and

        (c)   against any other action, agreement, proposal or transaction
involving the Company or any of its subsidiaries which other action, agreement,
proposal or transaction would compete with, interfere with, impede, frustrate,
prevent, burden or nullify the Merger or the Merger Agreement.

        The Stockholder may vote the Shares on all other matters not referred to
in this proxy, and the attorneys and proxies named above may not exercise this
proxy with respect to such other matters.

        This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

        Any term or provision of this proxy that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions of this proxy or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. Upon such determination that any term or
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this proxy so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

[Signature page follows]

Proxy

--------------------------------------------------------------------------------





Dated: May             , 2011   STOCKHOLDER
 
 
 


--------------------------------------------------------------------------------

Signature
 
 
  


--------------------------------------------------------------------------------

Printed Name
 
 
Number of shares of common stock of Parent owned of record as of the date of
this proxy:
 
 
 


--------------------------------------------------------------------------------

Proxy

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



VOTING AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A FORM OF IRREVOCABLE PROXY
IRREVOCABLE PROXY
